Third District Court of Appeal
                               State of Florida

                        Opinion filed September 10, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-1786
                         Lower Tribunal No. 10-25897
                             ________________


                             Sean Alex Morales,
                                    Appellant,

                                        vs.

                     Hialeah Housing Authority etc.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Richard Feder,
Judge.

     Lowy & Cook and Leah R. Shochat, for appellant.

     Citrin & Walker; Ogletree, Eakins, Nash, Smoak & Stewart and William R.
Radford , for appellee.


Before SHEPHERD, C.J., and EMAS and FERNANDEZ, JJ.

     EMAS, J.
        Upon our de novo review of the trial court’s entry of summary judgment in

favor of appellee, and considering the facts and inferences in a light most favorable

to the non-moving party1, we conclude that genuine issues of material fact remain,

precluding summary judgment.       Rocamonde v. Marshalls of Ma, Inc., 56 So. 3d

863, 864 (Fla. 3d DCA 2011). Because we hold that summary judgment was

inappropriate given the existence of genuine issues of material fact, we need not,

and do not, reach the merits of the other issues raised in this appeal. See Albelo v.

Southern Bell, 682 So. 2d 1126 (Fla. 4th DCA 1996).

        Reversed and remanded for further proceedings consistent with this opinion.




1   Markowitz v. Helen Homes of Kendall Corp., 826 So. 2d 256, 259 (Fla. 2002).

                                          2